--------------------------------------------------------------------------------

EXHIBIT 10.1
 
March 2, 2012
 


Mr. Michael B. Leader, Managing Partner
LG Partners, LLC




RE:           Letter of Intent


Dear Mr. Leader:


This letter of intent (“LOI”) is entered into by and between Save the World Air,
Inc. (“STWA”) and LG Partners, LLC (“LGP”). STWA and LGP are sometimes referred
to herein as the “Parties” and individually as a “Party.” The Parties enter into
this LOI for the purpose of setting forth their mutual expressions of interest
regarding their intent to proceed with the consideration and evaluation of
transactions by which STWA would sub-license or otherwise sell or grant to LGP
certain rights or products, which are based on STWA’s proprietary technology,
known as Applied Oil Technology (the “AOT Technology”).  This LOI supersedes and
replaces in its entirety that certain “Pro Forma Agreement,” between the
Parties, dated February 29, 2012.


1. Intellectual Property/Confidentiality.  The Parties acknowledge and agree
that STWA is the holder and owner of worldwide exclusive licenses and rights for
the AOT Technology. Nothing contained in this LOI shall be deemed to transfer or
assign any right, title or interest in or to the AOT Technology to LGP, it being
expressly understood between the Parties that all right, title and interest in
and to the AOT Technology is and shall remain at all times the exclusive
intellectual property of STWA.
 
LGP hereby acknowledges that, during and solely as a result of this LOI, it will
have access to confidential information of STWA.  LGP hereby agrees as follows:
 
(i) Confidential Information.  “Confidential Information” shall mean any
information, tangible or intangible, relating to the business of STWA and its
affiliated companies, and their products, finances, budgets, methods, policies,
procedures, business, plans, computer or other data, techniques, research or
development projects or results, customers or clients, employees, trade secrets,
or other knowledge or processes of or developed by STWA and its affiliated
companies, and any other confidential information relating to or dealing with
the businesses of STWA and its affiliated companies, made known to LGP, or
learned or acquired by LGP during the term of this LOI, but Confidential
Information shall not include information lawfully known generally by or readily
accessible to the trade or the general public.
 
(ii) Use.  During the Term hereof, LGP shall use and disclose Confidential
Information only for the benefit of STWA and only as necessary to carry out
LGP’s obligation under this LOI.  After the Term hereof, LGP shall not directly
or indirectly, disclose to any person or entity, or use for the direct or
indirect benefit of himself or any person or entity, any Confidential
Information, without the express written permission of STWA.  At no time shall
LGP, directly or indirectly, remove or cause to be removed from the premises of
STWA any Confidential Information (including copies, extracts and summaries
thereof) except in furtherance of LGP’s performance hereunder.
 
 
 

--------------------------------------------------------------------------------

 
Mr. Michael Leader, Managing Partner
March 2, 2012
Page 2
 
 
(iii) Proprietary Interests.  LGP acknowledges and agrees that all Confidential
Information, whether developed by it or others, is and will remain the sole and
exclusive property of STWA.  LGP further recognizes and agrees that all work
performed or work product developed by it in the course of its relationship with
the STWA is and shall remain the sole and exclusive property of STWA.  LGP
hereby assigns to STWA any rights LGP may have or acquire in such Confidential
Information and agrees to sign any additional document(s) that STWA may
determine is/are necessary to effectuate such assignment.
 
(iv) Return of Confidential Information.  Upon the termination of this LOI for
any reason, or at the request of STWA, LGP will promptly deliver to STWA all
records, files, memoranda, documents, lists and other information containing any
Confidential Information, including all copies or summaries thereof, in LGP’s
possession or control, whether prepared by LGP or others.  Should LGP discover
such items in its possession after its separation with STWA, it agrees to return
them promptly to STWA without retaining copies.
 
2. Expressions of Interest.  It is the desire of LGP to acquire certain rights
to STWA’s AOT Technology for the purpose of commercially exploiting the AOT
Technology, as such technology relates to the delivery and transportation of
crude oil through pipelines, in connection with LGP’s (as represented by LGP)
design, development and construction of a non-domestic 900 mile oil pipeline
(the “LGP Project”), also known as CECOEH.  The LGP Project is subject to the
satisfaction of several material conditions including, without limitation,
approvals and permits of the countries in which the pipeline will be constructed
and operated, and financing of approximately $2.5 billion.  The Parties agree,
in the foregoing regard, to enter into good faith negotiations providing for a
mutually acceptable structure relating to the purchase and commercial
exploitation of the AOT Technology by LGP in connection with the LGP Project,
including, without limitation, terms and conditions requiring the purchase,
delivery and installation of STWA’s AOT Technology at LGP’s expense, and
thereafter on-going royalties and/or compensation payable to STWA based on cost
savings relating to the use and exploitation of the AOT Technology in connection
with the LGP Project.
 
3. Term.  This LOI shall be effective when signed by both Parties and shall
remain in effect until the earlier of (a) the date upon which it is expressly
superseded by substantive definitive transaction agreements, if any, signed and
delivered by both Parties, or (b) June 30, 2012.
 
4. Non-Binding Effect.  This LOI is intended to set forth the Parties’ general
intent to evaluate, discuss and negotiate in good faith a transaction for the
commercial application of STWA’s AOT Technology as it relates to the delivery
and transportation of crude oil in connection with the LGP Project. This LOI
does not create a contract which binds either Party to a commitment to complete
any particular transaction, and no Party shall have liability to the other for
failure to complete any transaction contemplated by this LOI. Further, both
Parties acknowledge and agree that any transaction which is jointly pursued by
them is expressly conditioned upon the structuring, drafting, execution and
delivery of mutually acceptable substantive definitive transaction agreements.
Notwithstanding the generality of and subject to the provisions of this section
4, the provisions of this LOI as applicable shall be binding on the Parties and
shall survive the termination or expiration of this LOI.
 
 
 

--------------------------------------------------------------------------------

 
Mr. Michael Leader, Managing Partner
March 2, 2012
Page 3
 
 
5. Governing Law.  This LOI shall be construed in accordance with the internal
laws of the State of California.  All controversies, claims or disputes arising
out of, in connection with, or relating to this LOI shall be finally settled by
arbitration.  The arbitration shall be held in Los Angeles County, California in
accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association.  The arbitration shall be conducted before one
arbitrator who shall have prior experience in arbitrating commercial
disputes.  The arbitrator shall be selected by mutual consent of the
Parties.  If the Parties are unable to agree on the selection of the arbitrator
within thirty (30) days, the American Arbitration Association shall select the
arbitrator.  In the event of a dispute arising under this LOI, the prevailing
Party shall be entitled to collect attorneys’ fees and costs in addition to any
other remedy, including, without limitation, injunctive relief, awarded by the
arbitrator.
 
6. Assignment.  This LOI is entered into for the benefit of the Parties, their
successors and assigns.  Neither Party may assign its rights hereunder without
the prior written consent of the other Party.
 
7. Modification.  This LOI shall not be amended, modified, released, discharged,
abandoned or otherwise terminated prior to expiration, in whole or in part,
except by written agreement signed by the Parties hereto.
 
8. Severability.  In the event that any provision, or any portion thereof, of
this LOI is determined by competent judicial, legislative, administrative or
arbitrator authority to be prohibited by law, then such provision or part
thereof shall be ineffective only to the extent of such prohibition, without
invalidating the remaining provisions of the LOI.
 
9. Exclusivity.  Neither Party shall, within the Term of this LOI and without
express written consent of the other Party, enter into a similar LOI or
agreement with any other third party with regard to the use and application of
STWA’s AOT Technology in connection with the LGP Project.
 
10. Notices.  Notices under this LOI by either party shall be in writing and
will be sufficiently made or given if sent by certified or registered mail,
return receipt requested, courier or by facsimile, and shall be deemed given
upon delivery by courier, five (5) days after deposit in the mail, or upon
receipt of facsimile transmission.  Notices shall be sent to the signatory of
this LOI or an authorized officer at the address set forth in the signature
blocks of this LOI or at such other addresses either Party may specify in
writing.
 
11. Entire Agreement.  This LOI contains the full and complete understanding of
the Parties with respect to the subject matter hereof, and supersedes all prior
agreements, representations and understandings, whether oral or written.
 
12. Costs and Expenses.  The Parties confirm that each Party will be solely
responsible for the costs and expenses incurred by it in connection with
documentation and execution of this LOI and the transactions contemplated
herein.
 
 
 

--------------------------------------------------------------------------------

 
Mr. Michael Leader, Managing Partner
March 2, 2012
Page 4
 
 
13. Termination.  Upon termination of this LOI, LGP shall immediately return to
STWA all documents, materials, information or writings of any kind relating to
the AOT Technology, and LGP shall have no right, title or interest in or to such
technology or right to utilize such technology for any purpose, it being
expressly agreed and understood between the Parties that all right, title and
interest in and to the AOT Technology shall at all times remain with STWA.
 
14. Authority.  As the case may be, each of the undersigned has been duly
authorized and empowered by LGP and the Company to execute this Agreement, and
the signatures of each of the undersigned is binding upon the entity for which
the undersigned has executed this Agreement.
 
15. Counterparts.  This LOI may be executed in two (2) counterparts, each of
which will be deemed to be an original copy of this agreement and all of which,
when taken together, will be deemed to constitute one and the same
agreement.  The Parties hereto may execute this LOI by facsimile delivery of
manually signed copies or by the electronic delivery of copies bearing an
electronic facsimile signature.
 
 
 
 

 
Very truly yours,
         
SAVE THE WORLD AIR, INC.
         
Dated: March 2, 2012
By:
/s/ Cecil Bond Kyte      
Cecil Bond Kyte, its CEO
    Address:  735 State Street, Suite 500        Santa Barbara, CA  93101   

 
 
We hereby approve and agree to all the terms and conditions set forth above.
 
 
 

 
LG PARTNERS, LLC
         
Dated: March 2, 2012
By:
/s/ Michael B. Leader      
Michael B. Leader, Managing Partner
    Address:  213 Briar Vista Way        Atlanta, GA  30329   


 

--------------------------------------------------------------------------------